Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.
2.	This action is responsive to the communication filed on 2/8/21.  Claims 1, 7 and 13 have been amended. Claims 19-20 have been cancelled. Claims 21-26 have been added. Claims 1-18 and 21-26 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-18 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over THEIMER et al (US Patent Application 20150134795 A1, hereinafter, “THEIMER”) in view of BISHOP et al (U.S. 20170083396 A1 hereinafter, “BISHOP”).
5.	With respect to claim 1,
THEIMER discloses a non-transitory computer-readable medium comprising a set of instructions, which, when executed by a processing system associated with a sharded database having a plurality of nodes, causes the processing system to:
retrieve data from a plurality of streaming data source in accordance with a mapping between a first set of partitions and the database, the first set of partitions being associated with the data source and a second set of partitions being associated with the database (THEIMER [0053] – [0055], [0058], [0065] – [0067], [0071], [0073], [0103] – [0106], and Figs. 1-2, 5, 7 and 15 e.g. [0053] FIG. 1 provides a simplified overview of data stream concepts, according to at least some embodiments.  As shown, a stream 100 may comprise a plurality of data records (DRs) 110, such as DRs 110A, 110B, 110C, 110D and 110E.  One or more data producers 120 (which may also be referred to as data sources), such as data producers 120A and 120B, may perform write operations 151 to generate the contents of data records of stream 100.  A number of different types of data producers may generate streams of data in different embodiments, such as, for example, mobile phone or tablet applications, sensor arrays, social media platforms, logging applications or system logging components, monitoring agents of various kinds, and so on. [0054] In some embodiments, data producers 120 may submit write requests that contain pointers to (or addresses of) the data portions of the data records, e.g., by providing a storage device address (such as a device name and an offset within the device) or a network address (such as a URL) from which the data portion may be obtained. [0055] The stream management service may be responsible for receiving the data from the data producers 120, storing the data, and enabling data consumers 130 to access the data in one or more access patterns in various embodiments.  In at least some embodiments, the stream 100 may be partitioned or "sharded" to distribute the workload of receiving, storing, and retrieving the data records.  In such embodiments, a partition or shard may be selected for an incoming data record 110 based on one or more attributes of the data record, and the specific nodes that are to ingest, store or retrieve the data record may be identified based on the partition.  In some implementations, the data producers 120 may provide explicit partitioning keys with each write operation which may serve as the partitioning attributes, and such keys may be mapped to partition identifiers.  In other implementations, the SMS may infer the partition ID based on such factors as the identity of the data producer 120, the IP addresses of the data producers, or even based on contents of the data submitted.  In some implementations in which data streams are partitioned, sequence numbers may be assigned on a per-partition basis--for example, although the sequence numbers may indicate the order in which data records of a particular partition are received, the sequence numbers of data records DR1 and DR2 in two different partitions may not necessarily indicate the relative order in which DR1 and DR2 were received.  In other implementations, the sequence numbers may be assigned on a stream-wide rather than a per-partition basis, so that if sequence number SN1 assigned to a data record DR1 is lower than sequence number SN2 assigned to data record DR2, this would imply that DR1 was received earlier than DR2 by the SMS, regardless of the partitions to which ; DR1 and DR2 belong Partition Mappings [0058] a storage device such as a block-level volume instantiated by a storage service may be referred to as a "storage instance", [0073] Such agents may collect various log messages and/or metrics at their respective servers and periodically submit the collected messages or metrics to a front-end load distributor 604 endpoint instantiated by one or more ingestion control nodes 660 of the SMS. [0103] FIG. 15 illustrates an example of a stream partition mapping 1501 and corresponding configuration decisions that may be made for SMS and SPS nodes, according to at least some embodiments.  When a particular data stream is created or initialized, e.g., in response to a client's invocation of a createStream API, a partitioning policy may be activated for the stream, which may be used to determine the partition of which any given data record of the stream is to be considered a member.  The particular nodes of the ingestion subsystem 204, the storage subsystem 206, the retrieval subsystem 208 and any relevant SPS stages 215 that are to perform operations for a given data record may be selected on the basis of the record's partition.  [0104] In various embodiments, the partition selected for a given data record may be dependent on a partitioning key for the record, whose value may be supplied by the data producer either directly (e.g., as a parameter of a write or put request), or indirectly (e.g., the SMS may use metadata such as the identifier or name of the data producer client, an IP address of the data producer, or portions of the actual contents of the data record as a partition key).  One or more mapping functions 1506 may be applied to the data record partition key or attribute 1502 to determine the data record partition identifier 1510 in the embodiment shown in FIG. 15. [0106] The SMS and SPS control nodes may be responsible for mapping partitions to resources at several different granularities in at least some embodiments.  Thus, for a given partition, one or more control nodes may select which particular resources are to be used as ingestion nodes 1515, storage nodes 1520, retrieval nodes 1525, or processing stage worker nodes 1530 (e.g., nodes 1530A or 1530B for stages PS1 or PS2 respectively).  The control nodes may also determine the mappings of those nodes to servers (such as ingestion servers 1535, storage servers 1540, retrieval servers 1545, or processing servers 1550), and the mappings between servers and hosts (such as ingestion hosts 1555, storage hosts 1560, retrieval hosts 1565 or SPS hosts 1570A/1570B).  In some implementations, a partition mapping may be considered to comprise identification information (e.g., resource identifiers) at each of various resource granularities (e.g., node, server and host granularities) illustrated, an indication of the data record attributes being used as input to the function or functions 1506, as well as the functions 1506 themselves.  The control servers may store representations of the partition mapping in a metadata store, and in some embodiments may expose various APIs (such as getPartitionInfo APIs) or other programmatic interfaces to provide the mapping information to data producers, data consumers, or to the nodes of the SMS subsystems or the SPS [as
retrieve data (e.g. messages) from a data source (e.g. data producer) in accordance with a mapping (e.g. mapping) between a first set of partitions (e.g. partitions; shards) and the database (e.g. ISR nodes in Fig. 5), the first set of partitions being associated with the data source and a second set of partitions (e.g. blocks of ISR nodes in Fig. 5) being associated with the database (e.g. storage system); and load (e.g. store) the retrieved data into the database]); and
load the retrieved data into the database in accordance with the mapping,
wherein retrieving the data and loading the retrieved data comprise a single logical unit of work (THEIMER [0160] e.g. ETL processing operation: In at least some environments, the SPS processing operations may comprise a real-time ETL (Extract-Transform-Load) processing operation (i.e., an operation that transforms received data records in real time for loading into a destination, instead of doing the transformation offline), or a transformation of data records for insertion into a data warehouse) in the form of a database transaction (THEIMER [0143], [0152] e.g. database transaction).
Although THEIMER substantially teaches the claimed invention, THEIMER does not explicitly indicate
a mapping between a first set of partitions and a second set of partitions, and
in the form of a database transaction to pull a batch of data from the first set of partitions into the partition of the second set of partitions using a shard key of the database.
BISHOP teaches the limitations by stating
retrieve data from a plurality of streaming data sources in accordance with a mapping between a first set of partitions and a second set of partitions, the first set of partitions being associated with the data sources and the second set of partitions being associated with the database; and
load the retrieved data into the database in accordance with the mapping (BISHOP [0068], [0149] – [0150], [0184] – [0186], [0248], [0254] – [0255], [0261] – [0262] and Figs. 1-2 e.g. [0068] Batch: A batch is defined as an assemblage of event tuples partitioned on a time-slice basis and/or a batch-size basis and sequentially queued in a pipeline.  A time-slice based definition includes partitioning at least one incoming NRT data stream by its most recently received portion within a time window (e.g., one batch keeps the event tuples from the last one second).  A batch-size based definition includes partitioning at least one incoming NRT data stream by a most recently received portion limited or restricted to or constrained by a data size (e.g., one batch includes 10 MB of most recently received event tuples).  In other implementations, a combination of time-size basis and batch-size basis is used to define batches.  In some other implementations, each batch in a pipeline is identified by a unique batch identifier (ID). [0149] The input connectors 104 acquire data from data sources 102 and transform the data into an input format that is consumable by containers 106 and 108.  In one implementation, the input connectors 104 perform full data pulls and/or incremental data pulls from the data sources 102.  In another implementation, the input connectors 104 also access metadata from the data sources 102.  [0150] In yet other implementations, multiple NRT data streams 103 are joined and transformed before being fed to the containers 106 and 108. [0184] In an implementation, IoT platform 100 can be located in a cloud computing environment, and may be implemented as a multi-tenant database system.  For example, a given application server may simultaneously process requests for a great number of tenants, and a given database table may store rows for multiple tenants. [0186] In some implementations, databases used in IoT platform 100 can store information from one or more tenants into tables of a common database image to form a multi-tenant database system. [0248] However, deeper inspection of Trident's replay scheme reveals that when a batch fails, though it is replayed using the previously assigned transaction ID, upon replay, the batch is reconstructed to include events, messages or tuples starting from the current offset or the last committed offset of the queue feeding input stream to the topology.  For the Kafka spout, this metric is measured by looking at the offset in the Kafka log that is deemed as "committed," i.e. the offset before which all the data has been successfully processed and will never be replayed back.  For example, if the last committed offset indicates that the queue log was processed up till before message M.sub.90, then the replayed batch will include messages including and starting from message M.sub.90. [0254] In topology 106, Twitter spout ingests Tweets from a message bus 204 like Apache Kafka.TM..  Kafka is a distributed, partitioned and replicated commit log service.  Kafka maintains feeds of messages in categories called topics.  For each topic, Kafka maintains a partition for scaling, parallelism and fault tolerance.  Each partition is an ordered and immutable sequence of messages that is continually appended to a commit log.  The messages in the partitions are each assigned a sequential ID number called the offset. [0255] Message bus 204 dispatches the Tweets as batches.  Batches comprise of events, messages or tuples logged in the partitions of message bus 204.  Each logged event in the partitions is assigned a unique offset that is used as a marker by the topology to determine how much of the partition has been successfully processed.  For Kafka queues, the processed tuples or message offsets are check pointed in Zookeeper 1502 for every spout instance.  Zookeeper 1502 is a centralized service that maintains state information for message bus 204 and topology 106.  When a spout instance fails and restarts, it starts processing tuples from the last checkpoint state or offset that is recorded in the Zookeeper 1502. [0261] FIG. 16A shows one implementation of Trident's replay scheme 1600A in which input events, messages or tuples in batch 1 are looked up in an external data store 1602 as part of their processing by lookup bolt 1612.  External data store 1602 can be any persistence store/database like a key-value data store such as Cassandra 110.  In the example shown in FIG. 16A, batch 1 includes a list of users user_1 to user_6 that are mapped to online video game guilds or clans in external data store 1602.  When lookup bolt 1612 receives batch 1, it accesses the key-value store 1602 to determine the guilds to which users included in batch 1 belong.  Lookup bolt 1612 then forwards the user-guild mappings to count bolt 1614.  In turn, count bolt 1614 counts the number of users in each mapped guild, i.e. "Serenity, 1", "Paragon, 2" and "Impact, 3".  At the same time, list bolt 1622 determines a list of users in batch 1, but fails to successfully do so, thus triggering Trident's standard policy of replaying all the tuples for batch 1 [as
retrieve data (e.g. message) from a plurality of streaming data sources (e.g. data sources 102) in accordance with a mapping (e.g. map) between a first set of partitions (e.g. partitions) and a second set of partitions, the first set of partitions being associated with the data sources and the second set of partitions (e.g. batch containers) being associated with the database (e.g. database); and
load (e.g. store) the retrieved data into the database in accordance with the mapping]);
wherein retrieving the data and loading the retrieved data comprises a single logical unit of work in the form of a database transaction to pull a batch of data from the first set of partitions into the partition of the second set of partitions using a shard key of the database (BISHOP [0069], [0278] – [0282], [0294] – [0298] e.g. [0069] Batch-Unit: A micro unit of work of a batch is called a batch-unit.  A batch is subdivided into a set of batch units.  In some implementations, different batch-units of a batch are processed in different stages at different computation units of a container, a concept referred to as "multi-stage processing".  In some other implementations, a batch is a transactional boundary of stream processing within a container.  Such a transaction is considered to be complete when a batch is completely processed, and is considered incomplete when a batch overruns a time-out without all of its batch-units being processed. [0278] At action 1820, one or more keys are persisted in a batch-oriented log segment.  These keys are produced by merging input from events in a first batch from a first partition with key values obtained from an external data store for the events along with corresponding current event offsets for event-key value pairs. [0279] In another implementation, elimination of the key value instances is caused by changes in mappings in the external data source between entities included in the input and the key values stored in the external data source.  In a further implementation, the entities are users and the key values are organizations to which the users belong.  [0282] At action 1860, the changes between the processing and the reprocessing are reported for use in subsequent processes. [0294] The message bus queues events from one or more near real-time (NRT) data streams in numerous partitions and each event logged in a given partition is assigned a unique event offset.  The method also includes persisting, in a batch-oriented log segment, keys produced by merging input from events in a first batch from a first partition with key values obtained from an external data store for the events along with corresponding current event offsets for event-key value pairs [as
wherein retrieving the data and loading the retrieved data comprises a single logical unit of work in the form of a database transaction (e.g. transaction) to pull a batch (e.g. batch) of data from the first set of partitions (e.g. partitions) into the partition of the second set of partitions (e.g. batch containers) using a shard key (e.g. in a batch-oriented log segment, keys produced by merging input from events in a first batch from a first partition with key values obtained from an external data store for the events along with corresponding current event offsets for event-key value pairs) of the database]).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of THEIMER and BISHOP, to prevent costly disruptions of stream data collection, storage and analysis (THEIMER [0003]). 
6.	With respect to claim 2,
	THEIMER further discloses wherein the set of instructions, when executed by the processing system, causes each partition of the second set of partitions to retrieve data from the data source independently of retrieving data from the data source by any other partition of the second set of partitions (THEIMER [0053] – [0055], [0103] – [0106], and Figs. 1-2, 7 and 15 e.g. retrieval; In other implementations, the SMS may infer the partition ID based on such factors as the identity of the data producer 120, the IP addresses of the data producers, or even based on contents of the data submitted).
7.	With respect to claim 3,
	THEIMER further discloses wherein the set of instructions, when executed by the processing system, causes each partition of the second set of partitions to retrieve data from the data source in parallel with retrieving data from the data source by at least one other partition of the second set of partitions (THEIMER [0057], [0119], [0159] e.g. [0057] Each stage 215 may include one or more worker nodes configured by the SPS control subsystem 220 to perform a set of processing operations on received data records.  As shown, some stages 215 (such as 215A and 215B) may obtain data records directly from the SMS 280, while others (such as 215C and 215D) may receive their inputs from other stages.  Multiple SPS stages 215 may operate in parallel in some embodiments, e.g., different processing operations may be performed concurrently on data records retrieved from the same stream at stages 215A and 215B.  It is noted that respective subsystems and processing stages similar to those illustrated in FIG. 2 for a particular stream may be instantiated for other streams as well).
8.	With respect to claim 4,
	THEIMER further discloses wherein the set of instructions, when executed by the processing system, further causes the processing system to:
request metadata relating to the first set of partitions (THEIMER [0039], [0064], [0070], [0104] – [0107], [0112] – [0115], [0145] – [0146] e.g. metadata); and
use the metadata to configure the retrieving such that each partition of the second set of partitions performs the retrieving independently of retrieving data from the data source by any other partition of the second set of partitions (THEIMER [0039], [0064], [0070], [0104] – [0107], [0112] – [0115], [0145] – [0146] e.g. [0039] In another implementation, one or more tables created at a network-accessible database service may be used to store control-plane metadata (such as partition maps) for various streams, and various ingestion, storage or retrieval nodes may be able to access the tables as needed to obtain the subsets of metadata required for data-plane operations).
9.	With respect to claim 5,
	THEIMER further discloses wherein the set of instructions, when executed by the processing system, further causes each partition of the second set of partitions to retrieve data from the data source in parallel with retrieving data from the data source by at least one other partition of the second set of partitions (THEIMER [0057], [0119], [0159] e.g. [0057] Each stage 215 may include one or more worker nodes configured by the SPS control subsystem 220 to perform a set of processing operations on received data records.  As shown, some stages 215 (such as 215A and 215B) may obtain data records directly from the SMS 280, while others (such as 215C and 215D) may receive their inputs from other stages.  Multiple SPS stages 215 may operate in parallel in some embodiments, e.g., different processing operations may be performed concurrently on data records retrieved from the same stream at stages 215A and 215B.  It is noted that respective subsystems and processing stages similar to those illustrated in FIG. 2 for a particular stream may be instantiated for other streams as well).
10.	With respect to claim 6,
	THEIMER further discloses access a file specifying a transform to be applied to the data retrieved from the data source; and
transform the data retrieved from the data source in accordance with the transform,
wherein the loading the retrieved data into the database comprises loading the transformed data into the database (THEIMER [0063], [0160], [0165] e.g. [0063] An API such as createThirdPartyConnector may be used to set up such connectors in the depicted embodiment, and the appropriate transformations of the results of the SPS stage into a format compatible with the third party system may be performed by one or more connector modules instantiated as a result of a createThirdPartyConnector invocation. [0160] In at least some environments, the SPS processing operations may comprise a real-time ETL (Extract-Transform-Load) processing operation (i.e., an operation that transforms received data records in real time for loading into a destination, instead of doing the transformation offline), or a transformation of data records for insertion into a data warehouse).
11.	With respect to claim 21,
	BISHOP further discloses wherein each partition of the first set of partitions is mapped to a respective partition of the second set of partitions by assigning a respective offset to uniquely identify each data in a said partition (BISHOP [0068], [0149] – [0150], [0184] – [0186], [0248], [0254] – [0255], [0261] – [0262] and Figs. 1-2).
12.	With respect to claim 22,
	BISHOP further discloses wherein the data from each first set of partitions are retrieved in batches specified using the offsets so that each data is loaded exactly once (BISHOP [0244] – [0250], [0258] – [0259], [0273] – [0274], [0284] – [0287] and Fig. 15C).
13.	Claims 7-12, 23-24 are same as claims 1-6, 21-22 and are rejected for the same reasons as applied hereinabove.
14.	Claims 13-18, 25-26 are same as claims 1-6, 21-22 and are rejected for the same reasons as applied hereinabove.

15.	Claims 1-18 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over THEIMER in view of NORWOOD et al (U.S. 20170310628 A1 hereinafter, “NORWOOD”).
16.	With respect to claim 1,
THEIMER discloses a non-transitory computer-readable medium comprising a set of instructions, which, when executed by a processing system associated with a sharded database having a plurality of nodes, causes the processing system to:
retrieve data from a plurality of streaming data source in accordance with a mapping between a first set of partitions and the database, the first set of partitions being associated with the data source and a second set of partitions being associated with the database (THEIMER [0053] – [0055], [0058], [0065] – [0067], [0071], [0073], [0103] – [0106], and Figs. 1-2, 5, 7 and 15 e.g. [0053] FIG. 1 provides a simplified overview of data stream concepts, according to at least some embodiments.  As shown, a stream 100 may comprise a plurality of data records (DRs) 110, such as DRs 110A, 110B, 110C, 110D and 110E.  One or more data producers 120 (which may also be referred to as data sources), such as data producers 120A and 120B, may perform write operations 151 to generate the contents of data records of stream 100.  A number of different types of data producers may generate streams of data in different embodiments, such as, for example, mobile phone or tablet applications, sensor arrays, social media platforms, logging applications or system logging components, monitoring agents of various kinds, and so on. [0054] In some embodiments, data producers 120 may submit write requests that contain pointers to (or addresses of) the data portions of the data records, e.g., by providing a storage device address (such as a device name and an offset within the device) or a network address (such as a URL) from which the data portion may be obtained. [0055] The stream management service may be responsible for receiving the data from the data producers 120, storing the data, and enabling data consumers 130 to access the data in one or more access patterns in various embodiments.  In at least some embodiments, the stream 100 may be partitioned or "sharded" to distribute the workload of receiving, storing, and retrieving the data records.  In such embodiments, a partition or shard may be selected for an incoming data record 110 based on one or more attributes of the data record, and the specific nodes that are to ingest, store or retrieve the data record may be identified based on the partition.  In some implementations, the data producers 120 may provide explicit partitioning keys with each write operation which may serve as the partitioning attributes, and such keys may be mapped to partition identifiers.  In other implementations, the SMS may infer the partition ID based on such factors as the identity of the data producer 120, the IP addresses of the data producers, or even based on contents of the data submitted.  In some implementations in which data streams are partitioned, sequence numbers may be assigned on a per-partition basis--for example, although the sequence numbers may indicate the order in which data records of a particular partition are received, the sequence numbers of data records DR1 and DR2 in two different partitions may not necessarily indicate the relative order in which DR1 and DR2 were received.  In other implementations, the sequence numbers may be assigned on a stream-wide rather than a per-partition basis, so that if sequence number SN1 assigned to a data record DR1 is lower than sequence number SN2 assigned to data record DR2, this would imply that DR1 was received earlier than DR2 by the SMS, regardless of the partitions to which ; DR1 and DR2 belong Partition Mappings [0058] a storage device such as a block-level volume instantiated by a storage service may be referred to as a "storage instance", [0073] Such agents may collect various log messages and/or metrics at their respective servers and periodically submit the collected messages or metrics to a front-end load distributor 604 endpoint instantiated by one or more ingestion control nodes 660 of the SMS. [0103] FIG. 15 illustrates an example of a stream partition mapping 1501 and corresponding configuration decisions that may be made for SMS and SPS nodes, according to at least some embodiments.  When a particular data stream is created or initialized, e.g., in response to a client's invocation of a createStream API, a partitioning policy may be activated for the stream, which may be used to determine the partition of which any given data record of the stream is to be considered a member.  The particular nodes of the ingestion subsystem 204, the storage subsystem 206, the retrieval subsystem 208 and any relevant SPS stages 215 that are to perform operations for a given data record may be selected on the basis of the record's partition.  [0104] In various embodiments, the partition selected for a given data record may be dependent on a partitioning key for the record, whose value may be supplied by the data producer either directly (e.g., as a parameter of a write or put request), or indirectly (e.g., the SMS may use metadata such as the identifier or name of the data producer client, an IP address of the data producer, or portions of the actual contents of the data record as a partition key).  One or more mapping functions 1506 may be applied to the data record partition key or attribute 1502 to determine the data record partition identifier 1510 in the embodiment shown in FIG. 15. [0106] The SMS and SPS control nodes may be responsible for mapping partitions to resources at several different granularities in at least some embodiments.  Thus, for a given partition, one or more control nodes may select which particular resources are to be used as ingestion nodes 1515, storage nodes 1520, retrieval nodes 1525, or processing stage worker nodes 1530 (e.g., nodes 1530A or 1530B for stages PS1 or PS2 respectively).  The control nodes may also determine the mappings of those nodes to servers (such as ingestion servers 1535, storage servers 1540, retrieval servers 1545, or processing servers 1550), and the mappings between servers and hosts (such as ingestion hosts 1555, storage hosts 1560, retrieval hosts 1565 or SPS hosts 1570A/1570B).  In some implementations, a partition mapping may be considered to comprise identification information (e.g., resource identifiers) at each of various resource granularities (e.g., node, server and host granularities) illustrated, an indication of the data record attributes being used as input to the function or functions 1506, as well as the functions 1506 themselves.  The control servers may store representations of the partition mapping in a metadata store, and in some embodiments may expose various APIs (such as getPartitionInfo APIs) or other programmatic interfaces to provide the mapping information to data producers, data consumers, or to the nodes of the SMS subsystems or the SPS [as
retrieve data (e.g. messages) from a data source (e.g. data producer) in accordance with a mapping (e.g. mapping) between a first set of partitions (e.g. partitions; shards) and the database (e.g. ISR nodes in Fig. 5), the first set of partitions being associated with the data source and a second set of partitions (e.g. blocks of ISR nodes in Fig. 5) being associated with the database (e.g. storage system); and load (e.g. store) the retrieved data into the database]); and
load the retrieved data into the database in accordance with the mapping,
wherein retrieving the data and loading the retrieved data comprise a single logical unit of work (THEIMER [0160] e.g. ETL processing operation: In at least some environments, the SPS processing operations may comprise a real-time ETL (Extract-Transform-Load) processing operation (i.e., an operation that transforms received data records in real time for loading into a destination, instead of doing the transformation offline), or a transformation of data records for insertion into a data warehouse) in the form of a database transaction (THEIMER [0143], [0152] e.g. database transaction).
Although THEIMER substantially teaches the claimed invention, THEIMER does not explicitly indicate
a mapping between a first set of partitions and a second set of partitions, and
in the form of a database transaction to pull a batch of data from the first set of partitions into the partition of the second set of partitions using a shard key of the database.
NORWOOD teaches the limitations by stating
retrieve data from a plurality of streaming data sources in accordance with a mapping between a first set of partitions and a second set of partitions, the first set of partitions being associated with the data sources and the second set of partitions being associated with the database; and
load the retrieved data into the database in accordance with the mapping (NORWOOD [0045], [0072], [0081], [0093], [0130], [0133], [0195] e.g. [0045] Several different algorithms compute metrics on a Kafka cluster, using a mixture of aggregate metrics (for groups of messages) and sampled metrics (for a subset of messages in each group) to calculate different metrics.  Every message is labeled with a time stamp from when the producer first calls send.  Messages are bucketed based on the producer labeled time stamps (with period p), producer, and topic.  The system rounds or truncates timestamps, then groups messages based on these periods.  These buckets are used by both producers and consumers. [0072] In an alternate embodiment, message offsets are used instead of, or in addition to, producer time stamps. [0081] Metrics Collector class provides a simple API for consumer/producer to record a sample, it aggregates the samples into time buckets, one bucket per (topic, partition). [0093] Metrics Collector keeps a map of circular arrays of time buckets of size audit sample period, one array of time buckets per bucketKey (in one embodiment, producers and consumers use topic, partition as bucketKey).  Each time bucket contains N sub-buckets of sample period size.  An array of time buckets includes the current time bucket and a few of the most recent time buckets (or just the current time bucket for a configuration where circular array size to 1).  The type of a time bucket includes the start timestamp of the bucket, aggregated latency and message size metrics, and array of sub-buckets of aggregated audit metrics.  When a metric gets recorded, the system identifies the corresponding time bucket by timestamp and bucketKey, and add/merge the metric to the aggregated metric in the time bucket.  If the timestamp belongs to the time interval that is more recent than any other time bucket in the circular array, the oldest bucket is thrown away and a new time bucket is started.  Each component in the system that collects metrics uses its own type for parameter metric. [0130] all metrics data is loaded into one RocksDB database embedded on the node that runs MMA service [0133] In MMA service, all metrics data are loaded into RocksDB and MMA service queries are served from there. [0195] When a metric gets recorded for the topic/partition not seen by Interceptor since the initialization, a new map entry gets added to topic/partition audit buckets map.  This map will also keep track of current sequence number per topic/partition: SequenceNumber(topic-partition).  SequenceNumber(topic-partition) is initialized to 0.  Every time AuditMessage gets created for a topic/partition and assigned a sequence number=SequenceNumbertopi c-partition, SequenceNumber(topic-partition) gets incremented [as
retrieve data (e.g. messages) from a plurality of streaming data sources (e.g. producers) in accordance with a mapping (e.g. a new map entry gets added to topic/partition audit buckets map.  This map will also keep track of current sequence number per topic/partition: SequenceNumber(topic-partition)) between a first set of partitions (e.g. partition) and a second set of partitions (e.g. buckets), the first set of partitions being associated with the data sources and the second set of partitions being associated with the database (e.g. database); and
load the retrieved data into the database (e.g. all metrics data is loaded into one RocksDB database embedded on the node that runs MMA service) in accordance with the mapping]);
wherein retrieving the data and loading the retrieved data comprises a single logical unit of work in the form of a database transaction to pull a batch of data from the first set of partitions into the partition of the second set of partitions using a shard key of the database (NORWOOD [0084] – [0087], [0093], [0104], [0116], [0133] e.g. [0084] Queries to the MMA service are all served from the RocksDB.  In one embodiment, all aggregated metrics data are stored in one RocksDB (single node). [0085] The following discussion sets forth two embodiments for loading and managing the queriable materialized view.  1) MMA service consumes Audit Topic and writes into RocksDB; if RocksDB is accumulated, then it is also loaded from Audit Topic; and 2) MMA service consumes Audit Topic and writes to the Compacted Audit Log; RocksDB is loaded from the Compacted Audit Log, and the accumulated RocksDB is loaded from the integrated Compacted Audit Log (consumed from Compacted Audit Log). [0086] Based on current requirements, producers and consumers aggregate metrics per topic, partition.  Metrics Collector publishes aggregated metrics to Audit Topic.  Metrics Collector exposes a simple API for a component to record a metric:  void recordMetric(BucketKey bucketKey, Metric metric); [0087] Metric interface includes a method to query for the timestamp that will be used to identify a sample interval to which this metric belongs to.  [0093] Metrics Collector keeps a map of circular arrays of time buckets of size audit sample period, one array of time buckets per bucketKey (in one embodiment, producers and consumers use topic, partition as bucketKey). [0094] Audit-related metrics, aggregated per sample period: message count, bytes, aggregate CRC, average latency, average message size.  Metrics Collection on Producer [0104] Each message sent by producers includes a timestamp.  The timestamp is an ID which is used to track the message end-to-end.  This is covered by KIP-32.  The Producer will own MetricsCollector object.  Producer could call MetricsCollector::recordMetric(bucketKey=topic,partition) in the callback from send( )method. RocksDB Tables [0133] In MMA service, all metrics data are loaded into RocksDB and MMA service queries are served from there.  RocksDB supports efficient range scans by using prefix-based seeks.  Keys are provided with a fixed-size prefix that includes fields which can be quickly filtered.  Multiple tables are used, where each table is optimized for a specific type of query.  This is the list of tables for queries on fine-grain (sample period) time intervals based on Example query results and Example use cases for Performance/Audit. TABLE-US-00002 TABLE 1 Audit results per time buckets Keys are constructed to efficiently seek to a particular <type (producer/consumer), producer/consumer group ID, topic, partition> and a time bucket.  Time bucket granularity is sample period.  Key: <type (producer/consumer), producer/consumer group id, topic, partition, time bucket>, where the whole key is fixed length.  Value: number of messages, flags Supported queries: `flags` field contains info such as CRC did not match (can be shown in UI even if number of messages matches), audit data is potentially incomplete (if detected that an audit message was lost).  Audit results over time: Seek to <producer, producer ID, topic, partition, start time bucket> and read keys up to end time bucket; Seek to <consumer, consumer group ID, topic, partition, start time bucket> and read keys up to end time bucket.  Dependencies: requires info about topic <=> consumer group and topic <=> producer ID.  Audit heat map: Same as above for desired consumer group ID.  Distribution of message count by partition [as
wherein retrieving the data and loading the retrieved data comprises a single logical unit of work in the form of a database transaction (e.g. query) to pull a batch (e.g. batch processing; Messages are bucketed based on the producer labeled time stamps (with period p), producer, and topic) of data from the first set of partitions (e.g. partitions) into the partition of the second set of partitions (e.g. buckets) using a shard key (e.g. bucket key) of the database]).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of THEIMER and NORWOOD, to prevent costly disruptions of stream data collection, storage and analysis (THEIMER [0003]).
17.	With respect to claim 21,
	NORWOOD further discloses wherein each partition of the first set of partitions is mapped to a respective partition of the second set of partitions by assigning a respective offset to uniquely identify each data in a said partition (NORWOOD [0045], [0072], [0081], [0093], [0130], [0133], [0195]).
18.	With respect to claim 22,
	NORWOOD further discloses wherein the data from each first set of partitions are retrieved in batches specified using the offsets so that each data is loaded exactly once (NORWOOD [0045], [0072], [0081], [0093], [0130], [0133], [0195]).
19.	Claims 7-12, 23-24 are same as claims 1-6, 21-22 and are rejected for the same reasons as applied hereinabove.
20.	Claims 13-18, 25-26 are same as claims 1-6, 21-22 and are rejected for the same reasons as applied hereinabove.

21.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over THEIMER in view of MURTHY 731 et al (U.S. 20180159731 A1 hereinafter, “MURTHY 731”).
22.	With respect to claim 1,
THEIMER discloses a non-transitory computer-readable medium comprising a set of instructions, which, when executed by a processing system associated with a sharded database having a plurality of nodes, causes the processing system to:
retrieve data from a plurality of streaming data source in accordance with a mapping between a first set of partitions and the database, the first set of partitions being associated with the data source and a second set of partitions being associated with the database (THEIMER [0053] – [0055], [0058], [0065] – [0067], [0071], [0073], [0103] – [0106], and Figs. 1-2, 5, 7 and 15 e.g. [0053] FIG. 1 provides a simplified overview of data stream concepts, according to at least some embodiments.  As shown, a stream 100 may comprise a plurality of data records (DRs) 110, such as DRs 110A, 110B, 110C, 110D and 110E.  One or more data producers 120 (which may also be referred to as data sources), such as data producers 120A and 120B, may perform write operations 151 to generate the contents of data records of stream 100.  A number of different types of data producers may generate streams of data in different embodiments, such as, for example, mobile phone or tablet applications, sensor arrays, social media platforms, logging applications or system logging components, monitoring agents of various kinds, and so on. [0054] In some embodiments, data producers 120 may submit write requests that contain pointers to (or addresses of) the data portions of the data records, e.g., by providing a storage device address (such as a device name and an offset within the device) or a network address (such as a URL) from which the data portion may be obtained. [0055] The stream management service may be responsible for receiving the data from the data producers 120, storing the data, and enabling data consumers 130 to access the data in one or more access patterns in various embodiments.  In at least some embodiments, the stream 100 may be partitioned or "sharded" to distribute the workload of receiving, storing, and retrieving the data records.  In such embodiments, a partition or shard may be selected for an incoming data record 110 based on one or more attributes of the data record, and the specific nodes that are to ingest, store or retrieve the data record may be identified based on the partition.  In some implementations, the data producers 120 may provide explicit partitioning keys with each write operation which may serve as the partitioning attributes, and such keys may be mapped to partition identifiers.  In other implementations, the SMS may infer the partition ID based on such factors as the identity of the data producer 120, the IP addresses of the data producers, or even based on contents of the data submitted.  In some implementations in which data streams are partitioned, sequence numbers may be assigned on a per-partition basis--for example, although the sequence numbers may indicate the order in which data records of a particular partition are received, the sequence numbers of data records DR1 and DR2 in two different partitions may not necessarily indicate the relative order in which DR1 and DR2 were received.  In other implementations, the sequence numbers may be assigned on a stream-wide rather than a per-partition basis, so that if sequence number SN1 assigned to a data record DR1 is lower than sequence number SN2 assigned to data record DR2, this would imply that DR1 was received earlier than DR2 by the SMS, regardless of the partitions to which ; DR1 and DR2 belong Partition Mappings [0058] a storage device such as a block-level volume instantiated by a storage service may be referred to as a "storage instance", [0073] Such agents may collect various log messages and/or metrics at their respective servers and periodically submit the collected messages or metrics to a front-end load distributor 604 endpoint instantiated by one or more ingestion control nodes 660 of the SMS. [0103] FIG. 15 illustrates an example of a stream partition mapping 1501 and corresponding configuration decisions that may be made for SMS and SPS nodes, according to at least some embodiments.  When a particular data stream is created or initialized, e.g., in response to a client's invocation of a createStream API, a partitioning policy may be activated for the stream, which may be used to determine the partition of which any given data record of the stream is to be considered a member.  The particular nodes of the ingestion subsystem 204, the storage subsystem 206, the retrieval subsystem 208 and any relevant SPS stages 215 that are to perform operations for a given data record may be selected on the basis of the record's partition.  [0104] In various embodiments, the partition selected for a given data record may be dependent on a partitioning key for the record, whose value may be supplied by the data producer either directly (e.g., as a parameter of a write or put request), or indirectly (e.g., the SMS may use metadata such as the identifier or name of the data producer client, an IP address of the data producer, or portions of the actual contents of the data record as a partition key).  One or more mapping functions 1506 may be applied to the data record partition key or attribute 1502 to determine the data record partition identifier 1510 in the embodiment shown in FIG. 15. [0106] The SMS and SPS control nodes may be responsible for mapping partitions to resources at several different granularities in at least some embodiments.  Thus, for a given partition, one or more control nodes may select which particular resources are to be used as ingestion nodes 1515, storage nodes 1520, retrieval nodes 1525, or processing stage worker nodes 1530 (e.g., nodes 1530A or 1530B for stages PS1 or PS2 respectively).  The control nodes may also determine the mappings of those nodes to servers (such as ingestion servers 1535, storage servers 1540, retrieval servers 1545, or processing servers 1550), and the mappings between servers and hosts (such as ingestion hosts 1555, storage hosts 1560, retrieval hosts 1565 or SPS hosts 1570A/1570B).  In some implementations, a partition mapping may be considered to comprise identification information (e.g., resource identifiers) at each of various resource granularities (e.g., node, server and host granularities) illustrated, an indication of the data record attributes being used as input to the function or functions 1506, as well as the functions 1506 themselves.  The control servers may store representations of the partition mapping in a metadata store, and in some embodiments may expose various APIs (such as getPartitionInfo APIs) or other programmatic interfaces to provide the mapping information to data producers, data consumers, or to the nodes of the SMS subsystems or the SPS [as
retrieve data (e.g. messages) from a data source (e.g. data producer) in accordance with a mapping (e.g. mapping) between a first set of partitions (e.g. partitions; shards) and the database (e.g. ISR nodes in Fig. 5), the first set of partitions being associated with the data source and a second set of partitions (e.g. blocks of ISR nodes in Fig. 5) being associated with the database (e.g. storage system); and load (e.g. store) the retrieved data into the database]); and
load the retrieved data into the database in accordance with the mapping,
wherein retrieving the data and loading the retrieved data comprise a single logical unit of work (THEIMER [0160] e.g. ETL processing operation: In at least some environments, the SPS processing operations may comprise a real-time ETL (Extract-Transform-Load) processing operation (i.e., an operation that transforms received data records in real time for loading into a destination, instead of doing the transformation offline), or a transformation of data records for insertion into a data warehouse) in the form of a database transaction (THEIMER [0143], [0152] e.g. database transaction).
Although THEIMER substantially teaches the claimed invention, THEIMER does not explicitly indicate
a mapping between a first set of partitions and a second set of partitions, and
in the form of a database transaction to pull a batch of data from the first set of partitions into the partition of the second set of partitions using a shard key of the database.
MURTHY 731 teaches the limitations by stating
retrieve data from a plurality of streaming data sources in accordance with a mapping between a first set of partitions and a second set of partitions, the first set of partitions being associated with the data sources and the second set of partitions being associated with the database; and
load the retrieved data into the database in accordance with the mapping;
wherein retrieving the data and loading the retrieved data comprises a single logical unit of work in the form of a database transaction to pull a batch of data from the first set of partitions into the partition of the second set of partitions using a shard key of the database (MURTHY 731 [0039] - [0048], [0081] – [0083], [0120] – [0121], [0128], [0133], [0140] – [0144], [0147] – [0148] e.g. [0039] For example, in operations the messaging system can identify a number of consumer devices (e.g., forming a "consumer cluster ring") available to receive and process messages on a given topic that a producer device generates.  The producer device maintains a registry of the consumer devices that have been identified as having subscribed to the topic.  [0040] The producer devices generate and send to consumer devices event messages (also referred to as "event data" herein) that are representative of events (e.g., representative of client-machine-side interactions).  An event is a collection of tuples of information.  A tuple is made up of a key, such as a set of American Standard Code for Information Interchange (ASCII) characters or other suitable string data type, and a corresponding value, such as a primitive data type.  Example primitive types include integer, Booleans, floating point numbers, fixed point numbers, characters and/or strings, data range, and/or the like data types that are built-in the programming language.  Events can be classified into types based on matching tuples of information of the events.  An event stream is a collection of events received over time.  There can be an event stream for each event type.  In an example embodiment, the collection of tuples of information are representative of one or more user interactions or user events in connection with the user's interaction with a web resources, such as a web page or an Internet-connected software program executing on the user's device.  [0041] As such, the assignment of hash values to consumer devices partitions the identified consumer cluster to form a logical ring of consumer nodes for the given topic. [0044] The assignment of hash values to consumer devices can be stored in a registry in the producer devices.  During operation, the producer device can determine the mapping of a given hash value to the corresponding consumer device by using a hash function.  [0045] As described later in greater detail, in an example embodiment, each producer device publishing messages on a given topic produces the same logical ring.  For example, each producer device publishing on a given topic can have the same consumer devices registering to receive event messages in the given topic.  Accordingly, each producer device generates the same assignments between hash values and consumer devices. [0046] The producer device schedules event messages to the consumer devices of the consumer cluster.  For example, the producer device uses a key contained in the event message to generate a partition key to select one consumer device to receive the event message.  In one example embodiment, the producer device computes a hash value of the partition key and matches the computed hash value against the hash values representing the consumer nodes of the consumer devices registered with the producer device.  The producer device selects one of the consumer devices to receive the event message based on comparing the distance of the hash of the partition key to the respective consumer nodes.  For example, the producer device makes the selection by "walking" around the logical ring in a direction (e.g., clockwise or anti-clockwise), starting at the point of the hash of the partition key, until the first consumer node is reached.  Furthermore, the messaging system provides that event messages with the same partition key are transmitted to the same consumer device in the cloud, thereby facilitating computing aggregates and for watching for patterns and reacting to those patterns.  The messaging system can be deployed in a network cloud or other distributed computing environment, as the messaging system can batch, compress, and enable flow control. [0140] Additionally or alternatively, the sessionizer 1406 creates new sessions for the specified combination of tuples of information contained in the incoming event message.  The sessionizer architecture provides users an interface for writing user-defined rules for enforcing tenancy-based sessionization in structured query language (SQL).  An example for achieving this using SQL is shown below: [as
retrieve data (e.g. message, event) from a plurality of streaming (e.g. stream) data sources (e.g. web resources; data producers) in accordance with a mapping (e.g. mapping) between a first set of partitions (e.g. topic; tuples) and a second set of partitions (e.g. partitions), the first set of partitions being associated with the data sources and the second set of partitions being associated with the database; and
load (e.g. to receive the event message) the retrieved data into the database in accordance with the mapping;
wherein retrieving the data and loading the retrieved data comprises a single logical unit of work in the form of a database transaction (e.g. SQL) to pull a batch (e.g. batch) of data from the first set of partitions into the partition of the second set of partitions using a shard key (e.g. partition key) of the database]).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of THEIMER and MURTHY 731, to prevent costly disruptions of stream data collection, storage and analysis (THEIMER [0003]).
23.	Claims 7-12 are same as claims 1-6 and are rejected for the same reasons as applied hereinabove.
24.	Claims 13-18 are same as claims 1-6 and are rejected for the same reasons as applied hereinabove.

Response to Arguments
25.	Applicant’s remarks and arguments presented on 2/8/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
26.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
27.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 18, 2021